t c memo united_states tax_court charles merrill petitioner v commissioner of internal revenue respondent charles e merrill petitioner v commissioner of internal revenue respondent docket nos filed date charles e merrill pro_se kathleen a tagni for respondent memorandum opinion kroupa judge these cases are before the court on respondent’s motions for partial summary_judgment under rule respondent determined an dollar_figure deficiency in 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner’s federal_income_tax for and a dollar_figure deficiency for respondent also determined additions to tax for failure_to_file a timely return under sec_6651 failure_to_pay_tax timely under sec_6651 and failure to pay estimated_tax under sec_6654 for and the years at issue petitioner concedes all respondent’s determinations in the deficiency notices except the correct filing_status of petitioner we must decide whether petitioner who was unmarried but in a committed relationship with another man during the years at issue is entitled to married filing joint status we hold that he is not accordingly we shall grant respondent’s motions for partial summary_judgment and because petitioner has conceded all other issues we shall enter decisions for respondent background the facts we recite are undisputed facts included in the stipulation of facts and accompanying exhibits and matters admitted in the pleadings or motions or presented in the parties’ oral arguments petitioner is a well-known gay rights activist and artist and a millionaire he is the cousin of the founder of merrill lynch and was married for years to the late evangeline johnson merrill an heiress to the johnson johnson company petitioner began a relationship with kevin boyle shortly after petitioner’s wife passed away he and mr boyle have been together for more than years petitioner and mr boyle lived in north carolina during the years at issue they participated in a commitment ceremony in but north carolina did not recognize same-sex marriages petitioner and mr boyle were legally married in after moving to california petitioner failed to file a tax_return for either of the years at issue respondent contacted petitioner about filing income_tax returns petitioner responded with a letter stating that he was not evading taxes but refused to pay taxes as an act of civil disobedience advocating same-sex marriage equality respondent prepared substitutes for returns for the years at issue and issued deficiency notices to petitioner in the substitutes for returns respondent determined petitioner’s filing_status to be single petitioner resided in north carolina when he filed the first petition regarding his return for and he resided in california when he filed the second petition regarding his return for in both petitions petitioner argued that he must be accorded married filing joint status rather than single status because of his long-term domestic_partnership with mr boyle respondent filed motions for partial summary_judgment on whether petitioner is entitled to married filing joint status for the years at issue respondent argues that petitioner is not entitled to this status because he was not married in the years at issue and he did not file a joint_return for those years we agree and discuss each of respondent’s arguments in turn discussion we must decide whether petitioner is entitled to married filing joint status for the years at issue petitioner was not married during the years at issue he was not married under the laws of the state of his domicile north carolina nor in any other state moreover petitioner did not file a return for the years at issue and therefore is not entitled to married filing joint status we turn now to married filing joint status every married individual as defined in sec_7703 who makes a single return jointly with his spouse under sec_6013 is subject_to married filing joint_return status sec_1 the determination of whether an individual is married shall be made as of the close of the taxable_year sec_7703 whether a taxpayer is married for federal_income_tax purposes is determined by reference to the laws of the state of the taxpayer’s marital domicile see 256_f2d_664 4th cir affg 29_tc_71 70_tc_361 affd without published opinion 601_f2d_599 3d cir 64_tc_552 affd 550_f2d_1201 9th cir petitioner admits he was not legally married for either of the years at issue but argues nonetheless that he should be allowed to file joint returns because he was in a long-term committed relationship with his gay partner and north carolina did not recognize same-sex marriage despite petitioner’s argument a taxpayer must file a joint_return with his or her spouse and it must be signed by both spouses to claim the married filing joint status see sec_1 a sec_1_6013-1 income_tax regs this is true even in the case of a delinquent_return see columbus v commissioner tcmemo_1998_60 affd without published opinion 162_f3d_1172 10th cir we have held that where a taxpayer did not file a return and a substitute for return was prepared using single filing_status the taxpayer may claim married filing joint status only by subsequently filing a return see 91_tc_926 here petitioner never filed a return for the years at issue accordingly he is not eligible for married filing joint status with respect to these years petitioner further argues that the internal_revenue_code discriminates against same-sex couples in a manner that violates their constitutional rights by not allowing them to file joint tax returns we need not address his constitutional claims 2petitioner also challenges the constitutionality of the defense of marriage act doma publaw_104_199 110_stat_2419 doma has no bearing on petitioner’s filing_status and its constitutionality is irrelevant to our holding see 39_fedappx_437 7th cir affg tcmemo_2001_274 3similar constitutional challenges brought by same-sex couples married persons and single persons have been consistently denied see 39_fedappx_437 7th cir same-sex couple affg tcmemo_2001_274 697_f2d_46 2d cir married persons affg in part and revg in part 77_tc_867 79_tc_247 married persons continued we conclude that respondent properly determined single filing_status for petitioner accordingly we hold that petitioner is not entitled to married filing joint status for the years at issue in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule continued 58_tc_556 single_person affd 474_f2d_1399 2d cir mueller v commissioner tcmemo_2000_132 same-sex couple affd without published opinion aftr 2d ustc par big_number 7th cir brady v commissioner tcmemo_1983_163 single_person affd without published opinion 729_f2d_1445 3d cir see also mapes v united_states ct_cl 567_f2d_828 8th cir 550_f2d_1239 7th cir 422_fsupp_958 n d ind affd sub nom 550_f2d_1239 7th cir
